Order filed, December 11, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00605-CV
                                 ____________

                     APACHE CORPORATION, Appellant

                                            V.

CASTEX OFFSHORE, INC., CASTEX ENERGY, INC., CASTEX ENERGY
 PARTNERS, L.P., CASTEX ENERGY 2008, LP, AND CASTEX ENERGY
               DEVELOPMENT FUND, LP, Appellee


                    On Appeal from the 133rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-48580


                                     ORDER

      The reporter’s record in this case was due December 5, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Darlene Stein, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant